Name: Commission Regulation (EEC) No 1531/83 of 9 June 1983 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 156 / 6 14 . 6 . 79Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1531 / 83 of 9 June 1983 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474 / 80 ( 6 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas Articles 2 (2 ) of Regulations (EEC) No 1399 / 81 and (EEC) No 1037 / 82 specify that , provided the normal development of prices on the market is not disturbed , the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market ; Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC ) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programmed ), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of skimmed-milk powder set out therein ; Article 1 In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . ( } ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . (&lt;) OJ No L 120 , 1 . 5 . 1982 , p . 1 . ( s ) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( 6 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 14 . 6 . 79 Official Journal of the European Communities No L 156 / 7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1983 . For the Commission Poul DALSAGER Member of the Commission No L 156 / 8 Official Journal of the European Communities 14 . 6 . 79 ANNEX H Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (EEC) No 1037 / 82 ( 1982 programme) ( b) affectation (EEC) No 1400 / 81 (EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination ^ Guinea Bissau World Food Programme Botswana 4 . Total quantity of the con ­ signment 300 tonnes 10 tonnes 5 . Intervention agency responsible for delivery Will result from application of the proce ­ dure referred to in point 12 Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Leite desnatado em p6 com vitaminÃ s / Dom da Comunidade econ6mica euro ­ peia k republica da Guine Bissau' 'Botswana 24780X / Dried skimmed milk, enriched / Port Elizabeth / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Loading in July 1983 Delivery as soon as possible and at the latest 30 June 1983 10 . Stage and place of delivery Port of unloading Bissau (deposited on the quay or on lighters ) Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) M. d'Olivira Sanca , Secretariat d'Etat au plan et &amp; la cooperation internationale , S / C Delegation CEE , caixa postal 359 , Bissau , telex 96900 PTT BI (por delega ­ do CEE ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 27 June 1983  14 . 6 . 79 Official Journal of the European Communities No L 156 / 9 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Syria Angola 4 . Total quantity of the con ­ signment 50 tonnes 90 tonnes 5 . Intervention agency responsible for delivery Will result from application of the proce ­ dure referred to in point 12 German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Syria 2511 / Dried skimmed milk , enri ­ ched / Lattakia / Gift of the European Economic Community / Action of the World Food Programme' 'Angola 2566 Q / Leite desnatado em po com vitaminas / Luanda / Dom da Comunidade econ6mica europeia / Fornecido pelo programa alimentar mundial ' 9 . Delivery period Delivery in July 1983 Delivery as soon as possible and at the latest 30 June 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )   12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 27 June 1983  No L 156 / 10 Official Journal of the European Communities 14 . 6 . 79 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Tunisia South Yemen 4 . Total quantity of the con ­ signment 50 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the proce ­ dure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 August 1982 ( 5 ) 8 . Markings on the packaging Tunisia 2582 / Dried skimmed milk , non enriched / Tunis / Gift of the European Economic Community / Action of the World Food Programme' 'Yemen PDR 2166 EXP / Dried skimmed milk , enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in July 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (*)   12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 27 June 1983 14 . 6 . 79 Official Journal of the European Communities No L 156 / 11 Consignment G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination South Yemen 4 . Total quantity of the con ­ signment 240 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and/ or packaging ( 3 ) Entry into intervention stock after 1 August 1982 8 . Markings on the packaging 'Yemen PDR 2265 EXP / Dried skimmed milk , non enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in July 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 June 1983 No L 156 / 12 Official Journal of the European Communities 14 . 6 . 79 Consignment I K 1 . Application of Council Regu ­ lations : I ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Pakistan Morocco 4 . Total quantity of the con ­ signment 3 000 tonnes ( 6 ) 101 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( s ) 8 . Markings on the packaging 'Pakistan 2237 PI / Dried skimmed milk , enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme' 'Morocco 2527 / Dried skimmed milk , enriched / Casablanca / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery as soon as possible and at the latest 15 August 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 June 1983 14 . 6 . 79 Official Journal of the European Communities No L 156 / 13 Consignment L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Morocco 4 . Total quantity of the con ­ signment 750 tonnes 520 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Morocco 2288 EXP / Dried skimmed milk , enriched / Casablanca / Tangiers / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in August 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 June 1983 No L 156 / 14 Official Journal of the European Communities 14 . 6 . 79 Consignment N O 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1038 / 82 (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination Swaziland 4 . Total quantity of the con ­ signment 232 tonnes 68 tonnes 5 . Intervention agency responsible for delivery British 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 August 1982 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community' 9 . Delivery period Loading as soon as possible and at the latest 31 July 1983 10 . Stage and place of delivery Port of unloading Mbabane ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception Swaziland Dairy Board , PO Box 507 , Mbabane , Swaziland ( telex 2186 WD) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 27 June 1983 14 . 6 . 79 Official Journal of the European Communities No L 156 / 15 Notes: (*) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in 'C' series of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ( see Article 6 (2 ) of Regulation (EEC) No 303 / 77 ). ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77). ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5000 international units per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 international units per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The manufacture of the vitaminized skimmed-milk powder should be at the most one month before the date of delivery of the control certificate as mentioned in Article 8 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 6 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ( see Article 14 ( 2 ) of Regulation No 303 / 77 ).